DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Response to Amendment
The amendment filed December 7, 2021 cancelled claim 24. Claims 1, 4, 10, and 16 were amended and new claim 25 was added.  Thus, the currently pending claims addressed below are claims 1, 3-7, 9-18, 20, 22-23 and 25.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview and email communication with Jack P. McGinnity on March 9-10, 2022.
The application has been amended as follows (the currently amended claims are claims 1, 4, and 16):
1.	(Currently Amended): In a digital medium environment, a system comprising:
an exchange manager module implemented at least partially in hardware of a computing device to control output of digital marketing content in real time, the exchange manager module including:
an impression exposure module implemented to:
receive impression data that describes a user's physical location within a physical retail environment and products or services available at the user's physical location within the physical retail environment;


determine a similarity between the products or services available at the user’s physical location within the physical retail 
select a first advertiser system and a second advertiser system from the plurality of advertiser systems based on the determined similarities; and
expose a bid opportunity to the first advertiser system and the second advertiser system to bid for output of digital marketing content, the bid opportunity indicating the products or services available at the user's physical location; 
a bid manager module implemented to:
receive a first bid generated by the first advertiser system and a second bid generated by the second advertiser system, the first and second bids generated for products or services identified as being available at the user's physical location within the physical retail environment; and
select a winning bid from the first bid or the second bid, the winning bid based at least in part on decreasing repetition of digital marketing content that has previously been exposed to the user to limit oversaturation; and
a digital marketing content distribution module to control real time distribution of digital marketing content associated with the winning bid at the user's physical location.
2.	(Canceled).
3.	(Previously Presented): The system as described in claim 1, wherein the impression exposure module is further configured to identify brands of the 
4.	(Currently Amended): The system as described in claim 1, wherein the impression exposure module is further configured to identify 
5.	(Previously Presented): The system as described in claim 1, wherein the impression exposure module is further configured to identify products or services previously purchased by the user.
6.	(Previously Presented): The system as described in claim 5, wherein the impression exposure module is further configured to identify products or services previously purchased by the user at the physical retail environment.
7.	(Previously Presented): The system as described in claim 1, wherein the bid opportunity is based at least in part on respective user profiles.
8.	(Canceled).
9.	(Previously Presented): The system as described in claim 1, wherein the digital marketing content distribution module is configured to control real time distribution of the digital marketing content associated with the winning bid at the user’s physical location using a mobile device.

receiving, by the at least one computing device, impression data that describes a user’s physical location within a physical retail environment, the impression data including inventory data describing an inventory of products or services available at the user’s physical location within the physical retail environment;
generating, by the at least one computing device, a bid opportunity based on the impression data;
determining, by the at least one computing device, a similarity between the inventory data with products or services available from individual ones of a plurality of advertiser systems for each respective advertiser system;
selecting, by the at least one computing device, a first advertiser system and a second advertiser system from the plurality of advertiser systems based on the determined similarities;
communicating, by the at least one computing device, the bid opportunity to the selected first and second advertiser systems configured to disseminate digital marketing content, the bid opportunity indicating the products or services available at the user’s physical location within the physical retail environment;
receiving, by the at least one computing device, a first bid from the first advertiser system and a second bid from the second advertiser system to disseminate the digital marketing content, the bids generated based on the communicated bid opportunity;
selecting, by the at least one computing device, a winning bid from the first bid or the second bid to disseminate the digital marketing content based on values of the bids and on decreasing repetition of digital marketing content that has previously been exposed to the user to limit oversaturation; and

11.	(Previously Presented): The method as described in claim 10, wherein the impression data identifies types of the products or services available at the user’s physical location within the physical retail environment.
12.	(Previously Presented): The method as described in claim 10, wherein the impression data identifies brands of the products or services available at the user’s physical location within the physical retail environment.
13.	(Previously Presented): The method as described in claim 10, wherein a respective said bid opportunity is withheld from being communicated to a third advertiser system due to lack of similarity between a product or service at the user’s physical location within the physical retail environment as described by the inventory data and a product or a service provided by the third advertiser system.
14.	(Original): The method as described in claim 10, wherein the impression data identifies products or services previously purchased by the user at the physical retail environment.
15.	(Previously Presented): The method as described in claim 10, wherein the impression data identifies the user and the bid opportunity is based at least in part on a user profile of the user.


receiving 
configuring the impression data as a bid opportunity to be communicated to a plurality of advertiser systems, the bid opportunity indicating the products or services detected at the user’s physical location as part of the inventory data;
determining a similarity between the inventory data with products or services available from individual ones of a plurality of advertiser systems for each respective advertiser system;

selecting advertiser systems from the plurality of advertiser systems based on the determined similarities 
, the bid opportunity indicating the products or services available at the user’s physical location within the physical retail environment;
receiving a plurality of bids from the plurality of advertiser systems to disseminate digital marketing content based on the bid opportunity;
selecting a winning bid from the plurality of bids based at least in part on decreasing repetition of digital marketing content that has previously been exposed to the user to limit oversaturation; and
controlling real time distribution of the digital marketing content associated with the winning bid at the user’s physical location.
17.	(Previously Presented): The one or more computer-readable media as described in claim 16, wherein the impression data identifies types of the products or services available proximal to the user’s physical location within the physical retail environment.
18.	(Previously Presented): The one or more computer-readable media as described in claim 16, wherein the impression data identifies brands of the products or services available proximal to the user’s physical location within the physical retail environment.
19.	(Canceled).
20.	(Previously Presented): The one or more computer-readable media as described in claim 16, wherein the impression data identifies products or services previously purchased by the user at the physical retail environment.
21.	(Canceled).

23.	(Previously Presented): The system of claim 1, wherein the digital marketing content distribution module is further configured to provide at least a portion of a value associated with the winning bid to the physical retail environment.
24.	(Canceled).

25.	(Previously Presented): The system of claim 1, wherein the bid opportunity includes a user profile based on monitored user interaction with other physical retail environments.

Claim Rejections - 35 USC § 112
The amendment filed on December 7, 2021 and the Examiners Amendment above have overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1, 3-7, 9-18, 20, 22-23 and 25.  Thus, the rejection is hereby withdrawn.


The amendment filed on December 7, 2021 and the Examiners Amendment above have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1, 3-7, 9-18, 20, 22-23 and 25.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-7, 9-18, 20, 22-23 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art that discloses each and every limitations of independent claims 1, 10 and 16. See the prior art of Grannan et al. (PGPUB: 2007/0244750); Priebatsch (PGPUB: 2015/0278870); Umeda (PGPUB: 2013/0066725; and Mather (WO2014089236) which disclose:a system, a method, and one or more computer-readable media storing instructions that when executed by one or more processors, cause the one or more processors to perform operation, comprising: 
receiving by at least one computing device, impression data that describes a user's physical location within a physical retail environment, the impression data including inventory data describing an inventory of products or services available at the user's physical location within the physical retail environment (Grannan: Paragraph 70, 67, and 69);
an exchange manager module implemented at least partially in hardware of the computing device to control output of digital marketing content in real time (Grannan: Paragraphs 84 and 116), the exchange manager module including: 
an impression exposure module implemented to: 
determine, at the computing device, a user's physical location within a physical retail environment (Grannan: Paragraph 65 and 57);
identify products or services available at the user's physical location within the physical retail environment (Grannan: Paragraph 44, 67, 112, 57, 62, 68, and 69);

select, by the at least one computing device, a first advertiser system and a second advertiser system from the plurality of advertiser system based on the determined similarities (Grannan: Paragraph 112, 62, 94, -95; Umeda: Paragraph 33); 
generating/configuring, by the at least one computing device, a bid opportunity based on the impression data to be communicated to a plurality of advertiser system (Grannan: Paragraphs 95, 77 and 69), the bid opportunity indicating the products or services detected at the user’s physical location as part of the inventory data (Priebatsch: Paragraph 6, 37, 41, and 45); and
expose/communicate, by the at least one computing device, a bid opportunity to the selected first advertiser system and the selected second advertiser system, configured to disseminate digital marketing content, to bid for output of digital marketing content, the bid opportunity indicating the products or services available at the user’s physical location within the physical retail environment (Grannan 82, 77, 96 and 69; Priebatsch: Paragraph 6, 37, 41, and 45); 
a bid manager module implemented to:

selecting, by the at least one computing device, a winning bid from the first bid or the second bid, the winning bid based at least in part on decreasing repetition of digital marketing content that has previously been exposed to the user to limit oversaturation (Grannan: Paragraph 112, 25, and 77; Mathur: Paragraph 45 and 46); and
a digital marketing content distribution module, of the at least one computing device, controlling real time distribution of digital marketing content associated with the winning bid of the determined advertiser system at the user's physical location  (Grannan: Paragraphs 57 and 97).
However, the examiner finds that it would not have been obvious to one of ordinary skill in the art, to have combined these four references to arrive at the applicant’s invention with using the applicant’s claims as a roadmap and thus using impermissible hindsight.  Thus, claims 1, 3-7, 9-18, 20, 22-23 and 25 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koran (US Patent: 8,799,081): discloses advertiser systems that generate bids based on the criteria received in bidding opportunity requests and information about the user received from a plurality of third parties in at least the abstract and column 11, lines 34-61.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/John Van Bramer/Primary Examiner, Art Unit 3621